Title: From John Adams to Herman van Bracht, 3 May 1782
From: Adams, John
To: Bracht, Herman van



Amsterdam May 3d. 1782
Sir

I have recd. the Letter which You did me the honor to write me the 30th. of April, with the Volume of American Constitutions.
I agree with You, that a Treaty of Commerce between the two Republicks would be a very proper Addition to your Volume, but when such a Treaty shall be made it will not be published perhaps until it is ratified. In all Events it will be but decent for me to wait the Pleasure of their High Mightinesses for a Publication of it.
As to the Compliment You propose to me, I am obliged to You for it, and shall consent to it, upon the same Conditions that Mr. Van Berckel did, viz, that nothing be said offensive to any one.

I have the honor to be, Sir, your most obedient humble Servt.

